Citation Nr: 0003006	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than March 12, 1997, 
for the grant of entitlement to a 30 percent disability 
rating for service-connected ureteropelvic junction 
obstruction.

ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 RO decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO) that granted entitlement to a 30 percent disability 
rating for left ureteropelvic junction obstruction, effective 
March 12, 1997.

FINDING OF FACT

The veteran's application for an increased rating for 
ureteropelvic junction obstruction was received by the RO on 
March 12, 1997.  It can not be factually ascertained that the 
veteran experienced symptomatology consistent with a 
30 percent disability rating for ureteropelvic junction 
obstruction within one year of that date.


CONCLUSION OF LAW

An effective date earlier than March 12, 1997 for the award 
of a 30 percent disability rating for ureteropelvic junction 
obstruction is not warranted.  38 U.S.C.A. § 5110(a)(b)(2) 
(West 1991); 38 C.F.R. § 3.400(0) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the applicable 
law and regulations; and then analyze the claim and render a 
decision.

Factual Background

A November 1980 RO rating decision granted the veteran 
service connection for left ureteropelvic junction 
obstruction and assigned a 10 percent disability rating.  The 
rating decision referred to the veteran's service medical 
records, which indicated that a severe left ureter-pelvic 
junction obstruction was identified in June 1978, with 
subsequent corrective surgery.  An October 1980 VA 
examination found well-healed surgical scars; the veteran 
complained of abdominal pain.

There were no pertinent medical records for a number of years 
thereafter.  VA x-rays taken March 5, 1996 revealed no 
abnormalities.  On the same date the examiner ruled out 
kidney dysfunction and diagnosed the veteran with 
constipation.  VA clinical notations reflect the veteran was 
diagnosed with probable prostatitis on June 5, 1996.

On March 12, 1997 the RO received the veteran's application 
for an increased evaluation.

The veteran presented for a VA examination in August 1997.  
The VA examiner noted the in-service 1978 diagnosis of 
hydronephrosis and subsequent surgery.  The examiner stated 
the veteran did not experience symptomatology of recurrence 
of hydronephrosis until April 1997.

In October 1997, the RO granted the veteran an increased 
disability rating, 30 percent, under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7511-7509 [stricture of ureter-
hydronephrosis], effective from March 12, 1997.  The veteran 
appealed that determination as to the effective date.

Applicable law and regulations

Earlier effective date

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within 1 year from such date otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1999).

A report of medical examination or hospitalization which 
meets the requirements of applicable regulations, will be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.
38 C.F.R. § 3.157(b)(1) (1999).

VA rating schedule

In March 1996, the VA Schedule for Rating Disabilities 
provided in part:

Ureteral stricture is rated as hydronephrosis under  38 
C.F.R. 4.115b, Diagnostic Code 7511 (1996).  Under Diagnostic 
Code 7509, hydronephrosis is rated as follows:

Hydronephrosis that is severe is rated as renal dysfunction 
[renal dysfunction is evaluated under 38 C.F.R. 4.115a 
(1996)].  Hydronephrosis is assigned a 30 percent evaluation 
when manifested by frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function; it is assigned a 
20 percent evaluation when manifested by frequent attacks of 
colic, requiring catheter drainage; and it is assigned a 10 
percent evaluation when manifested by only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  38 C.F.R. 4.115b, Diagnostic Code 7509.

Analysis

The evidence of record establishes that the RO received the 
veteran's application for a increased disability rating for 
left ureteropelvic junction obstruction on March 12, 1997.  
As noted above, for a disability evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date and 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  Thus, the question to be answered by the Board 
is whether it was factually ascertainable that the veteran 
was ratable at the 30 percent level on March 12, 1996.

The Board has carefully reviewed the entire claims file.  
Other than VA clinical notations from June 5, 1996, the file 
contains no medical evidence of the veteran's ureteropelvic 
disability between May 12, 1996 and May 12, 1997 or for that 
matter for a number of years before.  The June 5, 1996 
diagnosis relates not to ureteropelvic disability or 
hydronephrosis, but instead to inflammation of the veteran's 
prostate.  In addition, the Board notes that in April 1997, a 
VA examiner stated the veteran did not experience 
symptomatology of recurrence of hydronephrosis until April 
1997.

The Board concludes, therefore, that based upon the evidence 
of record, it is not, "...factually ascertainable that an 
increase in disability has occurred..." as of May 12, 1996, 
which is one year before the date the veteran's application 
for an increased rating was received by the RO.  See 
38 C.F.R. § 3.400(o).  Therefore, the effective date of the 
veteran's claim for an increased evaluation is May 12, 1997, 
the date the RO received his application.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(1999).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a) (1999).

In this case, there appears to have been no communications 
from the veteran to VA between 1980 and March12, 1997 
regarding hydronephrosis or ureteropelvic junction 
obstruction.  The veteran has pointed to no such 
communication and the Board has been unable to identify such.  
Accordingly, the Board concludes that there was no claim of 
entitlement to an increased disability rating for 
hydronephrosis or ureteropelvic junction obstruction, formal 
or informal, prior to March 12, 1996.  An effective date 
earlier than March 12, 1997 for a 30 percent rating for 
ureteropelvic junction obstruction is therefore not 
warranted.


ORDER

Entitlement to an effective date earlier than March 12, 1997 
for an award of entitlement to a 30 percent disability rating 
for ureteropelvic junction obstruction is denied.




		
Barry F. Bohan
	Member, Board of Veterans' Appeals



 

